EXHIBIT 10.4

 
 
LNG SERVICES AGREEMENT
 
 
by and between
 
 
CHENIERE MARKETING, LLC
 
 
and
 
 
JPMORGAN LNG CO.
 
 
Effective April 1, 2010
 
 




 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page

 
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
1.2
Construction
8
     
ARTICLE II RELATIONSHIP OF THE PARTIES
9
2.1
Appointment of Service Provider
9
2.2
Acceptance of Appointment
9
2.3
No Joint Venture, Affiliation or Partnership Created
9
2.4
Arm's-Length Status of Parties
9
     
ARTICLE III SALE OF LNG INVENTORY
9
3.1
Inventory Sale
9
3.2
Purchase Amount
10
3.3
CMI's Warranties
10
3.4
Inventory Related Hedges
10
     
ARTICLE IV SERVICES
10
4.1
Services Provided by CMI
10
4.2
LNG Opportunities Presented by CMI
15
4.3
Term Purchases
15
4.4
LNGCo Representation
16
4.5
Standard of Care
16
4.6
No Violations of Law
16
4.7
Liquidated Damages
16
4.8
Credit Support; Agreements
17
     
ARTICLE V SERVICES FEES AND PAYMENT TERMS
17
5.1
Services Fees
17
5.2
Redirected Payments
18
5.3
Diverted Cargoes
18
5.4
Credit Support
19
5.5
Disputes; Default
20
5.6
Payment Netting
20
     
ARTICLE VI EXCLUSIVITY
20
6.1
CMI's Exclusivity Agreements
20
6.2
LNGCo's Exclusivity Agreements
20
     
ARTICLE VII REPRESENTATIONS AND WARRANTIES
21
7.1
Representations of the Parties
21

 
 


  i
 

--------------------------------------------------------------------------------

 


ARTICLE VIII LIMITATION OF LIABILITY; TAXES
22
8.1
Limitation of Liability
22
8.2
Taxes
22
     
ARTICLE IX TERM AND TERMINATION
23
9.1
Term
23
9.2
Termination Option
23
9.3
Events of Default
23
9.4
Rights of the Non-Defaulting Party
24
9.5
Effect of Termination
25
9.6
Termination Settlement Statement
25
9.7
Transition Period
26
     
ARTICLE X AUDIT RIGHTS
27
     
ARTICLE XI FORCE MAJEURE
27
     
ARTICLE XII INTENTIONALLY DELETED
28
     
ARTICLE XIII AFFILIATES
28
     
ARTICLE XIV GENERAL PROVISIONS
28
14.1
Entire Agreement; Amendment; Counterparts
28
14.2
Binding Effect
28
14.3
Assignment
28
14.4
Severability
28
14.5
No Waiver
29
14.6
Continued Performance
29
14.7
Publicity
29
14.8
Confidentiality
29
14.9
Notices and Other Communications
29
14.1
Governing Law
30
14.11
JURY TRIAL WAIVER
30
14.12
Third Parties
30
14.13
Corrupt Practices
30
14.14
Compliance with Law
31
14.15
Time of Essence
31
14.16
Multiple Counterparts
31
14.17
Headings
31
14.18
Guarantee
31



ii
 

--------------------------------------------------------------------------------

 


Exhibits
 
Exhibit A                      CMI Master LNG Purchase and Sale Agreements
Exhibit B                      Cost of Cargo
Exhibit C                      Certain Definitions
Exhibit D                      Initial Sales Plan Components
Exhibit E                      Purchase Amount; ICE Hedges
Exhibit F                      Natural Gas Quality Specifications
Exhibit G                      Cost of Capital Provisions
Exhibit H                      Delivery Points
Exhibit I                      JPMorgan Chase & Co Guarantee
 
 
iii
 

--------------------------------------------------------------------------------

 


LNG SERVICES AGREEMENT
 
This LNG SERVICES AGREEMENT (this “Agreement”) dated March 26, 2010 and
effective as of April 1, 2010, (the “Effective Date”), is by and between
Cheniere Marketing, LLC, a Delaware limited liability company (“CMI”), and
JPMorgan LNG Co., a Delaware company (“LNGCo”).  LNGCo and CMI are referred to
individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, CMI is party to that certain Amended and Restated LNG Terminal Use
Agreement by and between CMI and Sabine Pass LNG, L.P., a Delaware limited
partnership (“Sabine”) dated as of November 9, 2006, as amended by that certain
Amendment of LNG Terminal Use Agreement, dated June 25, 2007 (as amended, the
“TUA Agreement”) under which CMI is entitled to the right to utilize services at
the regasification facilities and terminal (the “Sabine Pass Terminal”) located
in Cameron Parish, Louisiana, U.S.A. and owned or operated by Sabine; and
 
WHEREAS, concurrently herewith, CMI and Sabine will enter into that certain
Surrender of Capacity Rights Agreement (the “Surrender Agreement”) under which
CMI will surrender certain of its rights to use capacity under the TUA Agreement
to permit LNGCo’s utilization of such capacity; and
 
WHEREAS, concurrently herewith, Sabine and LNGCo will enter into that certain
Capacity Rights Agreement that will grant to LNGCo the rights to utilize the
capacity surrendered by CMI under the TUA Agreement (the “Capacity Rights
Agreement”); and
 
WHEREAS, concurrently herewith, LNGCo, CMI and Sabine will enter into that
certain Tri-Party Agreement (i) under which Sabine will grant LNGCo the option
to enter terminal use agreements in connection with Term Purchase Agreements and
(ii) that provides procedures among the parties to accommodate new third party
terminal use agreements (the “Tri-Party Agreement”); and
 
WHEREAS, LNGCo desires to engage CMI to provide certain marketing, scheduling,
and other services in connection with various LNG purchase and sale
opportunities (on the terms provided and as more fully specified in this
Agreement, collectively the “Services”); and
 
WHEREAS, CMI desires to be engaged by LNGCo to provide the Services on the terms
provided herein.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Action” means, with respect to any Person, any outstanding action, order, writ,
injunction, judgment, determination or decree or any claim, suit, litigation,
proceeding, appeal, arbitration, mediation, tax audit or governmental
investigation of any kind involving such Person or its business.
 
“Adjusted Gross Margin” means, as of any date: (i) income earned by LNGCo on all
transactions entered into pursuant to this Agreement through such date; minus
(ii) all direct costs incurred in connection with transactions entered into
during the Term through such date, including with respect to a Term Purchase
TUA, but excluding all Service Fees payable under Section 5.1(a) and Exhibit C;
minus (iii) an amount equal to the aggregate of the Cargo Lock Value included in
the calculation of Pre-Threshold Fee through such date; minus (iv) the amount of
Cargo Fees paid or payable through such date; provided that (a) the calculation
of revenues or costs shall not include any gain or loss on any hedge positions
except to the extent that such position has been settled in cash or an
offsetting trade has been entered into and (b) revenue and costs related to
cargos delivered under Term Purchase Agreements which provide for delivery of
cargos after the Termination Date shall be prorated as provided in Section 9.5.
 
“Adjusted Portfolio Value” means, on any Valuation Date, (i) the Adjusted Gross
Margin as of such Valuation Date, plus or minus (ii) the mark-to-market value of
all transactions entered into pursuant to this Agreement as of such Valuation
Date, to the extent not already included in item (i) of this definition.
 
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person.  For purposes of this definition, “control” of any Person that is an
entity means ownership of a majority of the voting power of such Person.
 
“Applicable Law” means any federal, state or local laws (including common law
and criminal law), codes, statutes, directives, ordinances, by-laws,
regulations, rules, judgments, consent orders, settlements and agreements with
Governmental Authorities, proclamations or delegated or subordinated legislation
of any Governmental Authority that are applicable to this Agreement, the TUA
Agreement, the Tri-Party Agreement, the Capacity Rights Agreement, the
transactions contemplated hereby or thereby, CMI, LNGCo or the Services.
 
“Bankruptcy” means, for any Person, such Person or a Credit Support Provider is
voluntarily or involuntarily dissolved or insolvent; or if either such Person or
a Credit Support Provider becomes the subject of voluntary or involuntary
bankruptcy proceedings and, in the case of involuntary proceedings, the same are
not dismissed within sixty (60) days after the filing thereof, or if either such
Person or a Credit Support Provider enters into liquidation whether compulsory
or voluntary, or makes a composition of its debts with or a general assignment
for the benefit of its creditors, or has a receiver appointed over all or
substantially all of its assets, or passes title in lieu of foreclosure.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“British Thermal Unit” or “BTU” means the amount of heat required to raise the
temperature of one (1) avoirdupois pound of pure water from 59.0 degrees
Fahrenheit to 60.0 degrees Fahrenheit at an absolute pressure of 14.696 pounds
per square inch.
 
“Business Day” means any day ending at 5:00 p.m. Houston, Texas, time on which
banks are open for commercial business.
 
“Capacity Rights Agreement” has the meaning set forth in the third Whereas
clause of this Agreement.
 
“Cargo Fee” has the meaning set forth in Exhibit C.
 
“Cargo Fee Condition” has the meaning set forth in Exhibit C.
 
“Cargo Lock Value” has the meaning set forth in Exhibit C.
 
“CMI” means Cheniere Marketing, LLC, a Delaware limited liability company.
 
“Contract Year” means each period of twelve (12) months starting on the
Effective Date and ending at 11:59 p.m. Houston, Texas, time on the day prior to
each anniversary of the Effective Date during the Term.
 
“Cost of Capital” shall have the meaning and be calculated in accordance with
the provisions of Exhibit G.
 
“Cost of Cargo” means, for each cargo of LNG purchased by LNGCo, the total cost
of such cargo, including the costs set forth on Exhibit B, as such amounts are
updated by CMI within fifteen (15) Business Days after such cargo is delivered
to the Sabine Pass Terminal or an other applicable regasification terminal.  All
such costs may be verified by LNGCo and, upon request, CMI shall provide
reasonable supporting documentation to LNGCo to evidence such costs, including
copies of invoices.
 
“Cost of Credit” shall mean a charge set by LNGCo or its Affiliates in a
reasonable manner consistent with such Person's practices as part of the Parties
agreement on the Initial Sales Plan, which charge will be based on the
credit-worthiness of the counterparty to the LNG Purchase Agreement executed by
LNGCo.
 
“Credit Support Provider” means JPMorgan Chase & Co. or such other Affiliate of
LNGCo of similar creditworthiness.
 
“Creole Trail Pipeline” means that natural gas pipeline owned by Creole Trail
Pipeline L.P. originating at the tailgate of the Sabine Pass Terminal and
terminating at a number of interconnects in and around DeQuincy, Louisiana.
 
“Creole Trail Rate” has the meaning set forth in Exhibit C.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Default Termination Date” has the meaning set forth in Section 9.4.
 
“Delivery Amount” means the amount by which the sum of (i) the Exposure plus
(ii) the Independent Amount exceeds the amount of Posted Collateral on each day
of determination.
 
“Delivery Point” means the point of interconnect between the tailgate of the
Sabine Pass Terminal and a Downstream Pipeline.
 
“Designated ICE Hedges” has the meaning set forth in Section 3.4.
 
“Disclosing Party” has the meaning set forth in Section 14.8.
 
“Downstream Pipeline” means all Gas pipelines with a connection at the Delivery
Point which transport Gas from the Sabine Pass Terminal.
 
“Early Termination Date” has the meaning set forth in Section 9.2.
 
“Estimated Adjusted Gross Margin” has the meaning set forth in Exhibit C.
 
“Event of Default” has the meaning set forth in Section 9.3.
 
“Exposure” means, on any Valuation Date, one-half of the amount by which the
Adjusted Portfolio Value is less than zero.  If Adjusted Portfolio Value, on any
Valuation Date, is equal to or greater than zero, then Exposure on such
Valuation Date shall equal zero.
 
“FERC” means the Federal Energy Regulatory Commission or any successor entity.
 
“Final Accounting Date” has the meaning set forth in Section 5.1(b).
 
“Fixed Fee” has the meaning set forth in Exhibit C.
 
“Force Majeure” means (i) with respect to obligations to be performed by a Party
pursuant to any Related Agreement, an event or circumstance that constitutes
force majeure as specified in such Related Agreement or otherwise excuses such
Party’s performance of its obligations under such Related Agreement (a “Related
Agreement Force Majeure”) or (ii) an event or circumstance which prevents one
Party from performing its obligations under this Agreement (rather than the
performance of its obligations under a Related Agreement) which is not within
the reasonable control of, or the result of the negligence of, the Party
claiming the Force Majeure, and which, by the exercise of commercially
reasonable efforts, such Party is unable to overcome or avoid or cause to be
avoided, including acts of God, acts of the public enemy including terrorism,
unexpected delay by any Governmental Authority, and any change in Applicable Law
(a “Service Agreement Force Majeure”).  Force Majeure shall exclude any event or
circumstance if its sole effect on a Party is economic, including economic
effects that prevent payment of the Services Fee.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any United States or non-United States federal,
national, supranational, provincial, state, municipal, local or similar
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body.
 
“Hedge Event” has the meaning set forth in Exhibit C.
 
“ICE” means the Intercontinental Exchange.
 
“Independent Amount” has the meaning set forth in Exhibit C.
 
“Initial Sales Plan” means, for each LNG Purchase Agreement, the sales plan
prepared by CMI and agreed to by LNGCo, such sales plan to include the items set
forth on Exhibit D.
 
“Inventory Quantity” has the meaning set forth in Section 3.1.
 
“Inventory Purchase Option” means the option granted by LNGCo to CMI to purchase
the quantity of LNGCo’s inventory remaining in the storage tanks of the Sabine
Pass Terminal as of the last day of the Term pursuant to the terms and
conditions of Section 9.7.  The option shall become exercisable by CMI on the
first Monday preceding the bid week applicable to business during the final
calendar month of the Term and must be exercised by not later than the final day
of such bid week.  Title to such LNG inventory purchased by CMI pursuant to the
option shall pass from LNGCo to CMI on the final day of the calendar month of
the Term, or such other day as the Parties may agree, at the Tailgate Price.
 
“JPMVEC” means J.P. Morgan Ventures Energy Corporation, an Affiliate of LNGCo.
 
“LNG” means processed Natural Gas in a liquid state, at or below its boiling
point and at a pressure of approximately one (1) atmosphere.
 
“LNGCo” means JPMorgan LNG Co., a Delaware company.
 
“LNGCo’s Inventory” means, at any given time, the quantity of LNG and Gas owed
by Sabine for LNGCo’s account, determined after reduction for Retainage.
 
“LNG Opportunity” has the meaning set forth in Section 4.1(a).
 
“LNG Purchase Agreement” means a contract entered into by LNGCo pursuant to this
Agreement for the purchase of one or more cargoes of LNG.
 
“Minimum Transfer Amount” has the meaning set forth in Exhibit C.
 
“MMBtu” means one million (1,000,000) BTUs.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Natural Gas” or “Gas” means any hydrocarbon or mixture of hydrocarbons in a
gaseous state consisting predominantly of methane and conforming to the quality
specifications set forth on Exhibit F.
 
“Non-Disclosing Party” has the meaning set forth in Section 14.8.
 
“Notification Time” means 3:00 pm New York, New York time, on a Business Day.
 
“OFAC” means the U.S. Office of Foreign Assets Control.
 
“Permits” means, with respect to any Person, all licenses, permits, franchises,
approvals, authorizations, certifications, consents, orders, settlements,
exemptions or similar items of, or filings, reports, notifications or similar
items submitted to or granted by, any Governmental Authority, whether foreign,
federal, state or local or otherwise, under Applicable Law, necessary for the
past, present or anticipated conduct of, or relating to the operation of the
businesses of, such Person.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or Governmental Authority or other entity.
 
“Posted Collateral” means cash transferred to or received by LNGCo under Section
5.4.
 
“Pre-Threshold Fee” has the meaning set forth in Exhibit C.
 
“Prudent LNG Practice” means the practices, methods, techniques, standards and
acts that, at the time of the performance of the Parties’ obligations under this
Agreement, are then commonly used by Persons performing similar tasks and
services for Gas and LNG in the United States, and that, at a particular time,
in the exercise of reasonable judgment in light of the facts known at the time a
decision was made, would have reasonably been expected to accomplish the desired
results.  Prudent LNG Practices are not intended to be limited to the optimum
practices to the exclusion of all others, but rather reflect the practices then
generally accepted, having due regard for, among other things, contractual
obligations, costs, requirements of Governmental Authorities, Applicable Law or
market conditions.
 
“Purchase Amount” has the meaning set forth in Section 3.2.
 
“Related Agreements” means any LNG purchase contracts, Gas contracts, etc.
entered into in connection with this Agreement.
 
“Representative” means, with respect to any Person, any officer, director,
principal, attorney, employee, agent, consultant, accountant or other
representative of such Person.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Retainage” means an amount equal to two percent (2%) of the LNG delivered at
the receipt point of the Sabine Pass Terminal for LNGCo’s account.
 
“Return Amount” shall be equal to the amount by which the amount of Posted
Collateral exceeds the sum of (i) Exposure plus (ii) the Independent Amount on
each day of determination.
 
“Sabine” has the meaning set forth in the first Whereas clause of this
Agreement.
 
“Sabine Pass Terminal” has the meaning set forth in the first Whereas clause of
this Agreement.
 
“Sabine Pass Terminal Unavailability” means some or all of the Services (as
defined in the TUA Agreement) are unavailable to LNGCo on any day (or any
portion of a day) during the Term as a result of Force Majeure (as defined in
the TUA Agreement) or an unscheduled curtailment or temporary discontinuation of
such Services as provided in the TUA Agreement.
 
“Services” has the meaning set forth in Section 4.1.
 
“Services Fee” has the meaning set forth in Exhibit C.
 
“Surrender Agreement” has the meaning set forth in the second Whereas clause of
this Agreement.
 
“Tailgate Price” has the meaning set forth in Exhibit C.
 
“Term” has the meaning set forth in Section 9.1(a).
 
“Term Purchase Agreements” has the meaning set forth in Section 4.3.
 
“Term Purchase Margin” has the meaning set forth in Exhibit C.
 
“Term Purchase TUA” has the meaning given such term in the Tri-Party Agreement.
 
“Termination Date” has the meaning set forth in Section 9.1(a).
 
“Termination (Default) Notice” means a written notice of termination delivered
by the non-defaulting Party pursuant to Section 9.4.
 
“Termination Settlement Statement” means a statement setting forth, in
reasonable detail, the summary information for each transaction entered into
pursuant to this Agreement during the Term and the related calculations made
pursuant to the terms of this Agreement.
 
“Transfer” means payment or delivery by wire transfer to Party’s bank account as
specified in Section 14.9 in immediately available funds not later than (i) if a
demand for the Transfer is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Business
Day; and (ii) if a demand is made after the Notification Time, then the relevant
Transfer will be made not later that the close of business on the second (2nd)
Business Day following demand by such Party.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Tri-Party Agreement” has the meaning set forth in the fourth Whereas clause of
this Agreement.
 
“TUA Agreement” has the meaning set forth in the first Whereas clause of this
Agreement.
 
“Valuation Date” means each Business Day during the Term.
 
“Valuation Time” means the close of business (5:00 p.m.) in New York, New York
on the Business Day immediately preceding the Valuation Date or date of
calculation, as applicable.
 
“Volume Statement Report” has the meaning set forth in Section 3.1.
 
1.2 Construction
 
.
 
(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “modified” and “amended” and derivative or
similar words shall mean amended, supplemented, waived or otherwise modified,
(v) the terms “Article” or “Section” refer to the specified Article or Section
of this Agreement, (vi) the word “including” shall mean “including, without
limitation,” whether or not so specified, and (vii) the word “or” shall be
disjunctive but not exclusive.
 
(b) References to agreements and other documents shall be deemed to include all
subsequent modifications thereto or replacements thereof.
 
(c) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.
 
(d) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
 
(e) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.
 
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE II
RELATIONSHIP OF THE PARTIES
 
2.1 Appointment of Service Provider.  Subject to the terms of this Agreement,
LNGCo hereby appoints CMI to be the provider of the Services commencing as of
the Effective Date.
 
2.2 Acceptance of Appointment.  Subject to the terms of this Agreement, CMI
hereby accepts the appointment to be the provider of Services to LNGCo
commencing as of the Effective Date.
 
2.3 No Joint Venture, Affiliation or Partnership Created.  LNGCo, on the one
hand, and CMI, on the other hand, are independent contractors.  Neither LNGCo,
on the one hand, nor CMI, on the other hand, is a representative, joint
venturer, Affiliate, or partner of the other Party, nor, except as provided in
Section 4.1(d)(v), an agent of the other Party.  Each of LNGCo, on the one hand,
and CMI, on the other hand, agrees that this Agreement and any and all other
agreements, actions and transactions contemplated hereby and thereby are not
intended to create, and shall not be interpreted, construed or deemed to create
in any respect, any association, joint venture, co-ownership, co-authorship,
affiliation or Affiliate status, or partnership, whether general, limited or
otherwise, between LNGCo and CMI, or to impose any partnership fiduciary or
other duty, obligation or liability of any kind upon LNGCo or CMI.  Neither
LNGCo, on the one hand, nor CMI, on the other hand, shall have any right, power
or authority to control or manage the business of the other Party, to take any
action in the name of the other Party, to execute, authenticate or deliver any
contract for or on behalf of or in the name of, or to incur any liability for,
or to otherwise bind the other Party.  LNGCo, on the one hand, and CMI, on the
other hand, agree that they are not, and shall not be, and shall not hold each
other out to be, co-employers.  Except as expressly provided herein, no Party
shall be entitled to or obligated to share in any profits or losses of the other
Party, its business, or to contribute any money or property to the other Party
or its business.
 
2.4 Arm’s-Length Status of Parties.  LNGCo and CMI are contracting at
arm’s-length and as independent Parties, each of which is agreed to be and shall
be fully entitled to act solely in and for its own interest and without any duty
or obligation to act in the interest of the other Party; provided only that each
Party assumes the contractual duties and obligations expressly set forth in this
Agreement.
 
ARTICLE III
SALE OF LNG INVENTORY
 
3.1 Inventory Sale.  Pursuant to the terms of this ARTICLE III, CMI hereby
sells, and LNGCo hereby purchases and agrees to pay for, CMI’s LNG inventory
stored in the storage tanks at the Sabine Pass Terminal as of the Effective Date
other than such inventory that is leased to Sabine (the “Inventory
Quantity”).  The Parties agree that the Inventory Quantity shall be evidenced by
a Volume Statement Report (as defined below) from Sabine as of the Effective
Date.  Title and risk of loss to the Inventory Quantity shall pass from CMI to
LNGCo in situ at 9:00 a.m. Houston, Texas time on the Effective Date.  CMI shall
request that Sabine provide a volume statement report reflecting the transfer of
the Inventory Quantity from CMI to LNGCo
 
 
 
9

--------------------------------------------------------------------------------

 
 
(the “Volume Statement Report”).  The Volume Statement Report shall be provided
to LNGCo by 5:00 p.m. Houston, Texas time on the first Business Day following
the Effective Date.
 
3.2 Purchase Amount.  The purchase amount (the “Purchase Amount”) for the
Inventory Quantity and the Designated ICE Hedges shall be the amount calculated
in accordance with the provisions of Exhibit E.  Subject to LNGCo’s receipt of
the Volume Statement Report reflecting the inventory transfer, the Purchase
Amount is due and payable in immediately available funds to CMI within three (3)
Business Days following Effective Date; provided, however, that a portion of the
Purchase Amount equal to the Independent Amount shall instead be retained by
LNGCo as Posted Collateral as the Independent Amount required under this
Agreement.
 
3.3 CMI’s Warranties.  CMI warrants that:
 
(a) the gross heating value and molecular composition of the Inventory Quantity
complies with the limitations set forth in Exhibit F; and
 
(b) CMI has the right to convey good and merchantable title to the Inventory
Quantity sold hereunder, free and clear of all liens, security interests,
adverse claims, encumbrances, and claims.  Except as provided in this Section
3.3, all other warranties, express or implied, including any warranty of
merchantability or of fitness for any other particular purpose, are expressly
disclaimed.
 
3.4 Inventory Related Hedges.  CMI warrants to LNGCo that CMI has good title to
the ICE hedges related to the Inventory Quantity (the “Designated ICE Hedges”),
a summary of such ICE hedges is included in Exhibit E, free and clear of all
liens, security interests, adverse claims, and encumbrances.  In further
consideration of the Purchase Amount, CMI agrees to execute a ‘block trade’ on
ICE with JPMVEC as soon as reasonably practicable after the Effective Date
whereby CMI will purchase and JPMVEC will sell NYMEX swaps in accordance with
the Designated ICE Hedges included in Exhibit E, and at the NYMEX settlement
price on the Effective Date.  LNGCo shall cause JPMVEC to agree to such ‘block
trade’ in accordance with the rules and regulations of ICE.
 
ARTICLE IV
SERVICES
 
4.1 Services Provided by CMI. During the Term, CMI shall provide the following
services to LNGCo (collectively, the “Services”):
 
(a) LNG Opportunities.  CMI shall develop and maintain relationships with global
LNG participants and shall use commercially reasonable efforts to develop
commercial and trading opportunities in the LNG industry (“LNG
Opportunities”).  CMI shall exclusively present LNG Opportunities (if any) to
LNGCo for LNGCo’s review and acceptance or rejection as provided herein. In
connection with presenting an LNG Opportunity CMI shall provide a written
summary to LNGCo of such LNG Opportunity, together with reasonable supporting
detail to allow LNGCo to thoroughly assess such LNG Opportunity and the time
frame in which CMI requests that LNGCo respond to such opportunity, which shall
be a reasonable time period based upon the type of
 
 
 
10

--------------------------------------------------------------------------------

 
 
opportunity.  LNGCo acknowledges and agrees that CMI does not guarantee, warrant
or otherwise provide assurance that it will be able to develop, or present to
LNGCo, any LNG Opportunities, that LNGCo will be able to consummate any LNG
Opportunity or that LNGCo will achieve any other result hereunder.  CMI shall
have the authority to negotiate LNG Opportunities on LNGCo’s behalf, but shall
not be permitted to bind LNGCo to enter into such LNG Opportunities.
 
(b) Preapproved Opportunities.  Subject to the conditions set forth in this
Section 4.1(b), LNGCo shall be obligated to enter into LNG Purchase Agreements
for any LNG cargoes which CMI is required to purchase pursuant to the CMI
agreements listed in Exhibit A which are to be delivered to Sabine Pass Terminal
during the Term.  The Parties agree to use commercially reasonable efforts to
facilitate LNGCo entering into a contract for purchase of such LNG cargo(es) by
either (i) assignment of individual confirmations under such agreements, (ii)
execution of a new master LNG sale/purchase agreement between LNGCo and the
applicable LNG supplier, or (iii) if the LNG supplier to the applicable
agreement listed in Exhibit A fails to consent to the assignment of the
confirmation to LNGCo or enter into a new master LNG sale/purchase agreement
with LNGCo, LNGCo shall purchase the subject LNG cargo(es) from CMI pursuant to
a master LNG sale and purchase agreement between CMI and LNGCo on the same
commercial terms contained in the applicable agreement listed in Exhibit
A.  Each of contract arrangements items (i), (ii), and (iii) in the foregoing
sentence, must be on terms and conditions which are reasonably acceptable to the
Parties and, if applicable, the LNG supplier.  Exhibit A may be modified by the
mutual agreement of the Parties.  CMI shall provide LNGCo prompt notice of any
notice CMI receives from its counterparties under such agreements with respect
to CMI’s requirement to purchase LNG cargos.  LNGCo shall not be required to
contract for the purchase of any LNG cargo which would result in LNGCo violating
Applicable Law, including the applicable legal requirements of
OFAC.  Notwithstanding the foregoing, to the extent that any agreement listed in
Exhibit A is amended without the written consent of LNGCo in a way that is
materially adverse to the interests of LNGCo, LNGCo shall no longer be obligated
to accept cargos under such agreement without its prior consent.
 
(c) Operations and Administrative Services.  Subject to the provisions set forth
in Section 2.3, CMI shall provide or arrange for the provision of all of the
operations and administrative services required to purchase, transport, receive,
store, hedge, and regasify each cargo of LNG, where applicable, purchased by
LNGCo pursuant to an LNG Purchase Agreement or required in connection with any
other LNG Opportunity, provided that:
 
(i) LNGCo shall make and receive all payments due to and arising from or
ancillary to each LNG Purchase Agreement, subject to CMI’s review and
confirmation of each; and
 
(ii) LNGCo shall prepare and deliver all invoices, subject to CMI’s prior review
and approval.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(d) Specific Conditions Governing the Services.  The following conditions are
imposed on CMI related to its undertaking to perform the Services:
 
(i) Notices to Sabine.  On the same Business Day in which the decision is made
that a cargo under an LNG Purchase Agreement is intended to be delivered to the
Sabine Pass Terminal, CMI will deliver a written notice to Sabine noting the
relevant information pertaining to such LNG cargo, with a copy to LNGCo;  such
notice will qualify as an "LNGCo Scheduled Delivery Notice" under the Surrender
Agreement and the Capacity Rights Agreement for an “LNGCo Scheduled Delivery
Volume” as contemplated by the Surrender Agreement and the Capacity Rights
Agreement.  If CMI does not timely deliver such notice to Sabine, LNGCo may
deliver such notice.
 
(ii) Inventory Management.
 
(A) CMI shall provide LNGCo with instructions for the management of the cargoes
of LNG and LNGCo’s inventory, including all determinations to sell, repurchase,
hedge or not hedge any or all of any one or more cargoes of LNG, in such order,
in whole or in part, as may be determined by CMI from time to time in its sole
discretion, subject to the provisions of Section 4.1(d)(iii)(B).  LNGCo shall
timely and fully implement all such instructions.  In providing such inventory
management services, CMI shall endeavor to maximize the margin associated with
the cargoes of LNG and LNGCo’s inventory, subject to the overall forward
inventory and sendout plan and net of transportation costs.
 
(B) With respect to LNG purchased by LNGCo and held in storage at the Sabine
Pass Terminal pursuant to this Agreement, upon three (3) Business Days prior
written notice to CMI, LNGCo shall have the right to sell all or any portion of
such LNG at any time in its sole discretion.  Upon LNGCo’s exercise of its
rights under this Section 4.1(d)(ii)(B):
 
(1) CMI shall have the right to terminate this Agreement by providing written
notice of termination to LNGCo, whereupon Sections 9.5, 9.6 and 9.7 of
this Agreement shall apply; otherwise
 
(2) CMI, as Scheduling Representative, shall nominate to the Sabine Pass
Terminal the re-delivery of the quantity of LNG being sold by LNGCo as
directed by LNGCo.
 
(C) CMI will have the flexibility to change the regasification schedule for the
Inventory Quantity set forth in Exhibit E if (i) the Adjusted Portfolio Value
associated with the Inventory Quantity increases in value as a result of such
change or (ii) operational events at the Sabine Pass Terminal result in CMI
having to change such schedule.  If, prior to
 
 
 
12

--------------------------------------------------------------------------------

 
 
January 1, 2011, operational events at the Sabine Pass Terminal occur that would
require CMI to change the schedule of vaporization of quantities of LNG that
would result in a reduction of the Adjusted Portfolio Value associated with the
Inventory Quantity, then CMI will reimburse LNGCo for any such reductions in
value resulting from such change in schedule within three (3) Business Days of
the occurrence of each such operational event.  The amount of any such
reimbursement shall be income earned by LNGCo for purposes of calculating
Adjusted Gross Margin hereunder.
 
(iii) Hedging.
 
(A) CMI shall provide hedging instructions to a designated LNGCo Representative
from time to time.  Such hedging instructions shall conform in all material
respects with New York Mercantile Exchange futures or swaps, basis swaps,
balance of month swaps, or similar financial hedging instruments, in each case
that could be transacted on CME Globex, ICE Futures, or over-the-counter
markets.  The hedging instructions provided by CMI shall be with regard to
product type, time period and quantity, and shall not involve notional volume
amounts in excess of LNGCo's physical position. LNGCo shall to the extent
possible enter into such hedges as instructed by CMI with an Affiliate of LNGCo
at prices prevailing in the market, considering prevailing price and liquidity
conditions at the time such instructions are provided.
 
(B) If a Hedge Event occurs and is continuing, then LNGCo shall not be required
to implement CMI’s hedging instructions, and shall have the right to hedge
LNGCo’s inventory, in whole or in part, as may be determined by LNGCO from time
to time in its sole discretion, until such time as a Hedge Event is no longer in
effect.  If LNGCo hedges the inventory pursuant to this Section 4.1(d)(iii)(B),
LNGCo shall be required to either (1) enter into such hedges with bona-fide
third parties or (2) enter into a hedge with an Affiliate of LNGCo which mirrors
the hedge such Affiliate entered into with a bona-fide third party.
 
(iv) Physical Sales of LNGCo’s Inventory.
 
(A) CMI will direct LNGCo to enter into physical sales of LNGCo’s inventory in
the quantities and at prices prevailing on, the ICE platform contemporaneously
with such directions, unless CMI and LNGCo agree to other prices, price
structures or delivery points.  LNGCo shall enter into such physical sales and
will sell such inventory to one or more of its Affiliates for subsequent sale to
third parties; provided, however, that LNGCo shall not be required to enter into
such physical sale, or performance shall be excused in the case of a prior
physical sale, in the event LNGCo is unable to nominate the applicable quantity
of Gas as result of Force Majeure, Sabine Pass Terminal Unavailability or the
inability of a Downstream Pipeline to take delivery of such Gas.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(B) In the event that both CMI and LNGCo independently own LNG inventory in the
storage tanks at the Sabine Pass Terminal, CMI will only make changes to forward
sendout plans in order to take advantage of daily market opportunities for its
own portfolio, to the extent that CMI has scheduled a similar and proportionate
change to LNGCo’s forward sendout plan on the basis of each Party’s relative
quantity of LNG held in storage.
 
(C) At the time of directing LNGCo to enter into physical sales of LNGCo’s
inventory, a written transaction summary agreed upon by the Parties shall be
executed and acknowledged by an authorized representative of each of LNGCo and
CMI setting forth the relevant details of the transaction including, without
limitation, price, quantity, delivery dates, and delivery location.
 
(D) CMI will specify delivery of LNGCo’s Inventory only at the delivery points
specified on Exhibit H, and LNGCo shall sell such inventory at such specified
delivery point, unless the Parties determine that insufficient liquidity exists
at the specified price or price index to complete the confirmed sale.  In such
case, LNGCo and CMI shall reasonably cooperate to determine which delivery point
or points have sufficient liquidity to clear the sale volume at the specified
price.
 
(v) Limited Agency Appointment.  LNGCo hereby appoints CMI to act as LNGCo's
nomination and scheduling agent (but for no other purposes) with respect to
Natural Gas that (A) has been acquired by LNGCo under this Agreement or
regasified from LNG acquired by LNGCo under this Agreement and (B) will flow
through the Creole Trail Pipeline or the natural gas pipeline owned by Kinder
Morgan Louisiana Pipeline LLC originating at the tailgate of the Sabine Pass
Terminal.  The Parties will promptly execute all FERC tariff documents required
by such pipelines to effectuate such agency appointment.
 
(vi) Personnel.  CMI shall make available a sufficient number of qualified
employees to enable it to perform the Services in accordance with the
requirements of this Agreement.
 
(vii) Updates.  CMI shall provide LNGCo updates of CMI activities under this
Agreement and the status of all cargos purchased by LNGCo under an LNG Purchase
Agreement, as reasonably requested by LNGCo.
 
(e) Daily Close-Out Report.  On any day that LNGCo enters into any physical or
financial trade transaction, LNGCo shall by the end of such day provide to CMI a
written transaction summary for the transactions entered into in such day.
 
4.2 LNG Opportunities Presented by CMI.  During the Term:
 
(a)  If LNGCo rejects, or fails to approve, an LNG Opportunity presented by CMI
within the time period reasonably requested by CMI, or if LNGCo fails to enter
into
 
 
 
14

--------------------------------------------------------------------------------

 
 
LNG Purchase Agreements pursuant to a CMI agreement listed in Exhibit A,
thereafter (i) CMI will be free either to pursue the LNG Opportunity directly or
to present it to Affiliates or other parties, in each case without any other or
further obligation to LNGCo and (ii) neither LNGCo nor any of its Affiliates may
directly or indirectly pursue or participate in such specific LNG Opportunity to
trade LNG or financial hedges in connection with LNG or advise, assist or
consult with any other party with respect to such specific LNG Opportunity;
provided that, nothing in this sentence shall prohibit LNGCo’s Affiliates from
conducting any financing, investment, derivatives, or banking business with
respect to any party (other than LNGCo) involved in such LNG
Opportunity.  Notwithstanding anything to the contrary contained in this
Agreement, if after LNGCo rejects or fails to approve an LNG Opportunity and
during CMI’s following pursuit thereof, the terms and conditions of such LNG
Opportunity are materially revised from those presented to LNGCo under Section
4.1(a), then CMI shall re-present such LNG Opportunity to LNGCo pursuant to the
terms of Section 4.1(a).  If CMI or an Affiliate or other party thereafter
enters into an LNG Purchase Agreement pursuant to the relevant LNG Opportunity,
CMI and LNGCo will cooperate on a reasonable basis to accommodate the relevant
cargo into the storage and sendout plan in an effort to place LNGCo in the same
economic position it would have been in if such LNG Purchase Agreement had not
been entered into by CMI or an Affiliate or other party.
 
(b) If LNGCo accepts an LNG Opportunity presented by CMI, none of LNGCo’s
Affiliates may directly or indirectly pursue or participate in such LNG
Opportunity (including by submitting a bid or other offer to purchase) or
advise, assist or consult with any other party with respect to such LNG
Opportunity; provided, that nothing in this sentence shall prohibit LNGCo’s
Affiliates from conducting any financing, investment, derivatives, or banking
business with respect to any party involved in such LNG Opportunity.
 
4.3 Term Purchases.  During the Term pursuant to the terms of the Tri-Party
Agreement, LNGCo may elect to enter into a Term Purchase TUA, and designate in
writing to CMI that one or more LNG Purchase Agreements be received at the
Sabine Pass Terminal by LNGCo under such Term Purchase TUA, and such LNG
Purchase Agreements shall be “Term Purchase Agreements”.  During the Term, CMI
shall provide LNGCo the same Services for cargoes of LNG purchased pursuant to
Term Purchase Agreements as it does for cargoes purchased pursuant to other LNG
Purchase Agreements.
 
4.4 LNGCo Representation.  During the Term LNGCo shall have the opportunity to
appoint a reasonable number of representatives to observe CMI in the performance
of its duties under this Agreement at LNGCo's sole cost and expense; provided,
however, that in connection therewith CMI will provide to LNGCo, free of charge,
desk space for up to two LNGCo representatives at its offices in Houston, Texas,
and desk space for up to one LNGCo representative at its offices in London,
England.  Desk space provided to LNGCo representatives shall include telephony
services, a desktop computer and desktop support services, internet connectivity
(but not including access to CMI or CMI's Affiliate's computer networks), and
other normal and customary ancillary services.  LNGCo representatives will be
granted access to CMI's offices only during normal business hours when other CMI
employees are present.    LNGCo and its representatives shall, in connection
with such access, preserve confidentiality and
 
 
 
15

--------------------------------------------------------------------------------

 
 
not interfere with CMI's or CMI's Affiliates’ operations.  LNGCO HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS CMI AND ITS AFFILIATES FROM AND AGAINST ANY LOSS,
LIABILITY, DAMAGES, COSTS OR EXPENSES INCURRED BY CMI OR ITS AFFILIATES WITH
RESPECT TO PERSONAL INJURY OR DAMAGE TO CMI'S FACILITIES AS A RESULT OF LNGCO'S
AND ITS REPRESENTATIVES ACCESS TO SUCH FACILITIES.  LNGCo's representatives may
attend meetings, discussions, or negotiations with prospective LNG suppliers to
observe CMI's performance of its duties hereunder, only to the extent that, in
CMI's sole opinion, such involvement would be beneficial to the discussion or
transaction being contemplated.
 
4.5 Standard of Care.  CMI shall provide the Services in a timely manner in
accordance with Prudent LNG Practice.
 
4.6 No Violations of Law.  CMI shall not be required to provide any Service to
the extent that the performance of such Service would require CMI to violate any
Applicable Law.  CMI will provide LNGCo written notice of the occurrence of any
event which would cause CMI to curtail or cease providing any Service pursuant
to this Section 4.6.
 
4.7 Liquidated Damages.  In the event LNGCo executes the summary of an LNG
Opportunity prepared by CMI pursuant to Section 4.1, and thereafter because of
the fault of LNGCo, LNGCo fails to enter into the related LNG Purchase
Agreement, LNGCo shall pay CMI a sum equal to ninety percent (90%) of the
projected gross margin as set forth in the applicable sales plan for such LNG
Opportunity as liquidated damages.  LNGCo acknowledges that the actual damage to
CMI in the event of LNGCo’s failure to enter into a LNG Purchase Agreement is
difficult to fix or prove, and the foregoing liquidated damages amount is
reasonable and commensurate with the anticipated loss to CMI resulting from such
failure and is an agreed upon fee and is not imposed as a penalty.
 
4.8 Credit Support; Agreements.  During the Term LNGCo shall cause its Credit
Support Provider to provide, on a timely basis, credit support reasonably
acceptable to the counterparty for each LNG Opportunity which has been accepted
by LNGCo.
 
ARTICLE V
SERVICES FEES AND PAYMENT TERMS
 
5.1 Services Fees.
 
(a) In consideration of CMI’s performance of the Services, LNGCo shall pay to
CMI the Service Fee as provided in Exhibit C.  In addition, in consideration of
the mutual covenants contained in this Agreement, the applicable Party will pay
the other party the applicable percentage of the Estimated Adjusted Gross Margin
and Adjusted Gross Margin.  The Services Fee is inclusive of all sales, use,
excise, value added or similar taxes, if any, that may be applicable from time
to time in respect of the Services provided to LNGCo by CMI hereunder, and CMI
shall be responsible for paying all such taxes above those already included in
the Services Fee.
 
(b) If the calculation of the Adjusted Gross Margin through the date (the “Final
Accounting Date”) that the last cargo of LNG acquired by LNGCo pursuant to an
 
 
 
16

--------------------------------------------------------------------------------

 
 
LNG Purchase Agreement (other than Term Purchase Agreements) has either been
sold or regasified and sold as Gas and the financial results of such
transactions are known such that Adjusted Gross Margin can be calculated and
results in a positive amount, fifty percent (50%) of such amount shall be paid
by LNGCo to CMI as hereinafter provided.  If such calculation of the Adjusted
Gross Margin results in a negative amount, CMI shall reimburse LNGCo for fifty
percent (50%) of such negative amount as hereinafter provided.  If the Final
Accounting Date is after the Termination Date, LNGCo shall within ten (10)
Business Days of the Termination Date provide to CMI an estimate of what the
Adjusted Gross Margin (the “Estimated Adjusted Gross Margin”) would be as of the
Final Accounting Date.  The applicable Party shall pay the other Party fifty
percent (50%) of such Estimated Adjusted Gross Margin (i) if a Default
Termination Date has occurred, not later than the second (2nd) Business Day
following LNGCo's delivery to CMI of the calculation of the Estimated Adjusted
Gross Margin and (ii) if a Default Termination Date has not occurred, not later
than the twenty-fifth (25th) day following such delivery.  LNGCo shall within
ten (10) Business Days of the Final Accounting Date provide to CMI the final
calculation of the Adjusted Gross Margin. The applicable Party shall pay the
other Party fifty percent (50%) of such Adjusted Gross Margin net of, or in
addition to, any prior payments under this Section 3 of this Exhibit C (i) if a
Default Termination Date has occurred, not later than the second (2nd) Business
Day following LNGCo's delivery to CMI of the calculation of the final Adjusted
Gross Margin and (ii) if a Default Termination Date has not occurred, not later
than the twenty-fifth (25th) Business Day following such delivery.
 
5.2 Redirected Payments.  CMI’s right to receive that portion of the Cargo Lock
Value and/or the Cargo Fee attributable to (i) each cargo, if any, of LNG
purchased by LNGCo hereunder that is delivered to the Sabine Pass Terminal after
termination of the TUA Agreement or rejection of the TUA Agreement in a
Bankruptcy proceeding and (ii) each cargo, if any, of LNG purchased by LNGCo
hereunder that is delivered to the Sabine Pass Terminal within twenty (20)
Business Days prior to the date of termination of the TUA Agreement or rejection
of the TUA Agreement in a Bankruptcy proceeding and for which LNGCo has not
previously paid such portion of the Cargo Lock Value or the Cargo Fee to CMI
with respect to such cargo, is hereby assigned to Sabine. Upon termination of
the TUA Agreement or rejection of the TUA Agreement in a Bankruptcy proceeding,
to the extent that either, at the time of such termination or rejection, there
are (A) cargo(es) of LNG purchased by LNGCo hereunder for delivery to the Sabine
Pass Terminal which have not been delivered to the Sabine Pass Terminal, but
which later are delivered to the Sabine Pass Terminal or (B) cargo(es) of LNG
purchased by LNGCo hereunder have been delivered to the Sabine Pass Terminal
within twenty (20) Business Days prior to the date of termination of the TUA
Agreement or rejection of the TUA Agreement in a Bankruptcy proceeding and for
which LNGCo has not previously paid a portion of the Cargo Lock Value or the
Cargo Fee, as applicable, to CMI with respect to such cargo, then in such case,
LNGCo shall pay the Cargo Fee (regardless of whether all or a portion of the
Cargo Lock Value or the Cargo Fee is earned by CMI hereunder with respect to
such cargo(es)) for such cargo(es) directly to Sabine not later than the
twentieth (20th) Business Day following the date of delivery of such cargo(es)
to the Sabine Pass Terminal.  CMI shall promptly provide written notice to LNGCo
upon termination of the TUA Agreement or rejection of the TUA Agreement in a
Bankruptcy proceeding.  Sabine is an intended third party beneficiary of this
Section 5.2.
 
 
 
17

--------------------------------------------------------------------------------

 
 
5.3 Diverted Cargoes.  In order to determine the margin allocable to the Cargo
Lock Value and the Adjusted Gross Margin for cargoes of LNG that are purchased
under an LNG Purchase Agreement but then diverted to a new destination prior to
final delivery, the following valuation procedures shall be used:
 
(a) With respect to a cargo of LNG that is originally scheduled for delivery to
the Sabine Pass Terminal, but is later directed for delivery to another terminal
the methodology for calculating Cargo Lock Value for such LNG Opportunities
shall remain the same as in the Initial Sales Plan.
 
(b) With respect to a cargo of LNG that is originally scheduled for delivery to
a terminal other than the Sabine Pass Terminal, but is later directed for
delivery to the Sabine Pass Terminal the Cargo Lock Value or the methodology for
calculating the Cargo Lock Value will be mutually agreed upon by the Parties.
 
5.4 Credit Support.
 
(a) On each day of the Term, CMI agrees to provide and to maintain credit
support to LNGCo pursuant to the terms of, and in the amounts set forth in, this
Section 5.4, in order to secure LNGCo Exposure.
 
(b) Upon demand by LNGCo, if the Delivery Amount equals or exceeds the Minimum
Transfer Amount, then CMI will Transfer to LNGCo in cash the Delivery
Amount.  Upon demand by CMI, if the Return Amount equals or exceeds the Minimum
Transfer Amount, then LNGCo will Transfer to CMI in cash the Return Amount;
provided, however that the amount of Posted Collateral to be provided by CMI to
LNGCo shall not be less than the Independent Amount.  Posted Collateral shall
not bear interest.
 
(c) All calculations of Exposure will be made by LNGCo as of the Valuation
Time.  LNGCo will notify CMI of its calculations not later that the Notification
Time on the Business Day following the applicable Valuation Date.
 
(d) Each Transfer obligation of a Party under Section 5.4(b) is subject to the
conditions precedent that:
 
(i) no Event of Default has occurred and is continuing with respect to the other
Party; and
 
(ii) no Early Termination Date or Default Termination Date for which any
unsatisfied payment obligations exist has occurred or has been designated as the
result of an Event of Default with respect to the other Party.
 
(e) CMI grants to LNGCo a first priority continuing security interest in, lien
on, and right of set-off against all Posted Collateral Transferred to or
received by LNGCo hereunder.  Upon the Transfer of Posted Collateral by LNGCo to
CMI, the security interest and lien granted hereunder on that Posted Collateral
will be released immediately and, to the extent possible, without any further
action by either Party.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(f) LNGCo shall segregate and hold separately on its books and records the
Posted Collateral held by it from all other assets it may hold.  LNGCo shall
exercise reasonable care to assure the safe custody of the Posted Collateral and
shall have the right to sell, transfer, pledge, rehypothecate, assign, invest,
use, commingle or otherwise dispose of, or otherwise use in its business, any
Posted Collateral it holds.
 
(g) In the event of an Event of Default on the part of CMI, LNGCo shall have the
right to set-off any amounts owing by CMI against any Posted Collateral.  If the
Posted Collateral exceeds the amount to be set-off, such excess shall be subject
to the provisions of Section 5.4(b).
 
(h) Promptly following a demand made by a Party, the other Party will execute,
deliver, file and record any financing statement, specific assignment or other
document and take any other action that may be necessary or desirable and
reasonably requested by that Party to create, preserve, perfect or validate any
security interest or lien granted under this Section 5.4, to enable that Party
to exercise or enforce its rights under this Agreement with respect to Posted
Collateral or to effect or document a release of a security interest on Posted
Collateral.
 
5.5 Disputes; Default.  Should there be a dispute as to the accuracy of the
Adjusted Gross Margin, the Delivery Amount or the Return Amount, the Parties
shall pay all undisputed amounts with respect thereto, but shall be entitled to
withhold payment of any amount in dispute and shall promptly notify the other
Party of such disputed amount.  The disputing Party shall provide the other
Party with records relating to the disputed amount so as to enable the Parties
to resolve the dispute.
 
5.6 Payment Netting.  The Parties shall net all undisputed amounts due and
owing, and/or past due, arising under this Agreement such that the Party owing
the greater amount shall make a single payment of the net amount to the other
Party.
 
ARTICLE VI
EXCLUSIVITY
 
6.1 CMI’s Exclusivity Agreements.  During the Term, CMI shall develop and
present LNG Opportunities exclusively to LNGCo as provided in Section
4.1.  Notwithstanding the exclusive rights of LNGCo during the Term pursuant to
the preceding sentence, LNGCo specifically acknowledges that neither CMI nor its
Affiliates are precluded from engaging in discussions or negotiations for, or
entering into, agreements with any third parties (a) as permitted by Section 4.2
or (b) relating to (i) potential or actual terminal use agreements with third
parties as permitted by the Tri-Party Agreement, (ii) purchases, sales or other
transactions or agreements of any kind relating to LNG or Natural Gas that is
required solely for continuity of operations of the Sabine Pass Terminal, or
(iii) purchases, sales or other transactions or agreements of any kind not
relating to LNG (e.g., transactions or agreements relating to Natural Gas are
not transactions or agreements relating to LNG).
 
6.2 LNGCo’s Exclusivity Agreements.  During the Term, LNGCo shall not engage in
any business whatsoever other than pursuant to LNG Purchase Agreements, each of
which only
 
 
 
19

--------------------------------------------------------------------------------

 
 
to the extent presented to LNGCo by CMI, and Term Purchase TUAs as provided for
in the Capacity Rights Agreement in conjunction with a Term Purchase
Agreement.  CMI specifically acknowledges that, except as provided in Section
4.2 and in Section 14.8, LNGCo’s Affiliates are not precluded by anything in
this Agreement from engaging in discussions or negotiations for, or entering
into, any agreements and engaging in any business of any kind whatsoever,
whether or not in competition with the business activities or opportunities of
CMI or LNGCo under this Agreement; provided, however, that LNGCo and its
Affiliates are and shall be expressly prohibited from offering to sell terminal
capacity services of any kind at the Sabine Pass Terminal.
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
 
7.1 Representations of the Parties.  On the Effective Date and on each date on
which CMI performs the Services, each of LNGCo, on the one hand, and CMI, on the
other hand, represent and warrant to the other Party, that:
 
(a) the representing Party is duly organized, validly existing and in good
standing as a corporation or other entity under the laws of the state of its
organization;
 
(b) neither the execution and delivery by the representing Party of this
Agreement, nor the consummation by such Party of any of the transactions under
this Agreement requires the consent or approval or the giving of notice to, the
registration with, the recording or filing of any document with or the taking of
any other action in respect of, any Governmental Authority, except those which
have been obtained and are in full force and effect and those which are not
material;
 
(c) the representing Party has the requisite organizational power and authority
to, and has taken all organizational action necessary to, execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform its obligations contained herein, and no other organizational
proceedings on the part of such Party are necessary to authorize this Agreement
and the consummation of the transactions contemplated hereby;
 
(d) this Agreement has been duly executed and delivered by the representing
Party and is a valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, except as the enforceability thereof
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity;
 
(e) none of the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby, compliance with any of the
provisions hereof or the provision of the Services will result in (i) a
violation of or a conflict with any provision of the organizational documents of
the representing Party, (ii) a violation of, a conflict with, a breach of, or a
default under (with or without notice or passage of time), the termination or
acceleration of the performance required by, or the
 
 
 
20

--------------------------------------------------------------------------------

 
 
    creation of any right of any party to accelerate, modify, terminate or
cancel, any material term or provision of any material contract to which such
Party is a party or by which any of its Assets are bound, (iii) a violation or
breach  in any material respect of any Applicable Law applicable to the
representing Party, or (iv) the representing Party being required to obtain any
material consent, waiver, agreement, Permit or approval or material
authorization of, or material declaration, filing, notice or registration to or
with, or material assignment by, any third party other than a Governmental
Authority;
 
(f) such Party has all material Permits necessary for (i) the conduct of its
business as now being conducted and as proposed to be conducted as contemplated
in this Agreement, the Capacity Rights Agreement and the Tri-Party Agreement and
(ii) the performance of its obligations under this Agreement, the Capacity
Rights Agreement and the Tri-Party Agreement, and owns or possesses such Permits
free and clear of any material encumbrances.  All such Permits are valid and in
full force and effect in all material respects;
 
(g) there is no Action or investigation pending or, to such Party’s knowledge,
threatened against such Party, either in any one instance or in the aggregate,
(i) which would be likely to impair materially the ability of such Party to
perform under the terms of this Agreement or (ii) which would materially draw
into question the validity of this Agreement;
 
(h) such Party is not in default with respect to any order or decree of any
court or any order, regulation or demand of any Governmental Authority, which
default might have consequences that would materially and adversely affect its
performance hereunder; and
 
(i) such Party has insurance policies, binders or other forms of insurance that
provide, and during their term have provided, coverage to the extent and in the
manner (i) adequate for such Party and its businesses and operations and the
risks insured against in connection therewith and (ii) as may be or may have
been required by material Applicable Law and by any material contracts to which
such Party is or has been a party, except, in either case, as would not have a
material adverse effect on such Party.
 
ARTICLE VIII
LIMITATION OF LIABILITY; TAXES
 
8.1 Limitation of Liability.  NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE
LIABLE FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE OR OF DATA,
INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND WHETHER UNDER THIS AGREEMENT OR
OTHERWISE IN CONNECTION WITH SUCH PARTY’S OR ANY OF ITS AFFILIATES’ PERFORMANCE
OR NONPERFORMANCE HEREUNDER.
 
8.2 Taxes.  Notwithstanding anything to the contrary contained in this
Agreement, no Party shall have any liability for, and no Party shall be
obligated to pay for, (i) any property taxes
 
 
 
21

--------------------------------------------------------------------------------

 
 
or any sales or use taxes or other excise taxes of any kind or type applicable
to the property of any other Party or any of its Affiliates, (ii) any income,
capital gains or similar taxes applicable to any other Party, or (iii) any
franchise taxes, business occupation taxes, gross receipts taxes, goods and
services taxes or any other business privilege taxes of any kind or type
applicable to any other Party or any of its Affiliates for the privilege of
doing business in the jurisdiction of the Governmental Authority imposing the
tax (“Taxes”).  If a Party is required to remit or pay Taxes that are the other
Party’s responsibility hereunder, the Party responsible for such Taxes shall
promptly reimburse the other Party for such Taxes.  Any Party entitled to an
exemption from any such Taxes or charges shall furnish the other Party any
necessary documentation thereof.
 
ARTICLE IX
TERM AND TERMINATION
 
9.1 Term.  This Agreement shall become effective on the Effective Date, and
shall continue until the date (the “Termination Date”) which is the earlier of
(i) termination by either Party pursuant to Section 9.2, (ii) the termination by
either Party pursuant to Section 9.4, (iii) the termination by CMI pursuant to
Section 4.1(d)(ii)(B), and (iv) the day following the second anniversary of the
Effective Date, subject to any renewals by mutual written agreement of the
Parties (the “Term”).
 
9.2 Termination Option.  Each of CMI and LNGCo shall have the option to
terminate this Agreement at its sole discretion on the day following the first
anniversary of the Effective Date by providing the other Party written notice of
its exercise of such option ninety (90) days prior to such termination date,
whereupon the first anniversary of the Effective Date shall become the “Early
Termination Date.”
 
9.3 Events of Default.
 
(a) The occurrence of any one or more of the following events shall constitute
an Event of Default (“Event of Default”) by a Party under this Agreement:
 
(i) the failure by such Party to make, when due, any payment required under this
Agreement (to the extent not specified as a separate Event of Default in this
Section 9.3) if such failure is not remedied within three (3) Business Days
after written notice of such failure is received by such Party; or
 
(ii) the failure by such Party to perform any material covenant or agreement set
forth in this Agreement (to the extent not specified as a separate Event of
Default in this Section 9.3) and such failure is not cured within three (3)
Business Days after written notice is received by such Party; or
 
(iii) such Party shall either:  (A) fail to maintain in full force and effect
any Permits which are required to be maintained in such Party's name and are
necessary for the performance of the Services hereunder; or (B) become subject
to an order by any Governmental Authority whereby such Governmental Authority
revokes or suspends any Permits which are required to be maintained in such
Party's name and are necessary for the performance of the Services hereunder,
and
 
 
 
22

--------------------------------------------------------------------------------

 
 
in either case such failure is not cured within ten (10) Business Days after
written notice is received by such Party; or
 
(iv) any representation or warranty of such Party proves to have been incorrect
in any material respect as of the Effective Date.
 
(b) In addition, the occurrence of any one or more of the following events shall
constitute an Event of Default by CMI under this Agreement:
 
(i) the failure by CMI to Transfer any Posted Collateral as required by the
provisions of Section 5.4(b) within one (1) Business Day after written notice of
such failure is received by CMI; or
 
(ii) the failure by CMI to perform the Services set forth in Sections 4.1(c),
4.1(d)(ii), 4.1(d)(iii), 4.1(d)(iv), or 4.1(d)(v) if such failure is not cured
within three (3) Business Days after written notice of such failure is received
by CMI from LNGCo; or
 
(iii) the failure by CMI over a thirty (30) day period to perform the Services
set forth in Sections 4.1(c)(vii); or
 
(iv) the termination or breach of any of the Capacity Rights Agreement, the
Surrender Agreement, or the Tri-Party Agreement for any reason by Sabine or CMI.
 
(c) In addition, the occurrence of any one or more of the following events shall
constitute an Event of Default by LNGCo under this Agreement:
 
(v) LNGCo’s or its Credit Support Provider’s Bankruptcy;
 
(vi) the failure by LNGCo to transfer any Posted Collateral as required by the
provisions of Section 5.4 within one (1) Business Day after written notice of
such failure is received by LNGCo Party; or
 
(vii) the termination or breach of any of the Capacity Rights Agreement, the
Surrender Agreement, or the Tri-Party Agreement for any reason by LNGCo.
 
9.4 Rights of the Non-Defaulting Party.  When an Event of Default exists, the
non-defaulting Party shall have the right to:  (i) cause termination of this
Agreement, in whole, effective (A) with respect to an Event of Default under
Section 9.3(a)(i) or Section 9.3(b)(i) after receipt by the defaulting Party of
a Termination (Default) Notice by the non-defaulting Party, one (1) Business Day
and (ii) for all other Events of Default five (5) Business Days after receipt by
the defaulting Party of a Termination (Default) Notice by the non-defaulting
Party (the “Default Termination Date”); (ii) suspend performance under this
Agreement; (iii) withhold any payments due to the defaulting Party under this
Agreement; (iv) net, setoff, or recoup termination values, payment amounts or
other transfer obligations arising under or in connection with this Agreement,
including without limitation setting off against Posted Collateral; and/or
(v) pursue
 
 
 
23

--------------------------------------------------------------------------------

 
 
any other remedy at law, in equity, or as provided under this
Agreement.  Without limitation of the foregoing, if CMI defaults in the
performance of any services under this Agreement and such default remains
uncured after any applicable cure period, LNGCo shall have the option, but not
the obligation, to perform such service.  LNGCo shall promptly notify CMI after
it elects to perform any such services. The Termination (Default) Notice shall
specify in reasonable detail the circumstances giving rise to the Termination
(Default) Notice.
 
9.5 Effect of Termination.  Any termination of this Agreement pursuant to this
ARTICLE IX shall not affect any transaction entered into prior to the date of
termination nor any obligations of either Party accruing hereunder prior to the
date of termination.  ARTICLE V and ARTICLE VIII, this Section 9.5 and
Sections 9.6, 9.7, 14.7, 14.8, 14.9, 14.10, 14.11, 14.13 and 14.18 hereof shall
survive expiration or termination of this Agreement.  If LNGCo has entered into
a Term Purchase Agreement during the Term which has a termination date after the
Termination Date, for purposes of determining what revenue and costs related to
such Term Purchase Agreement are included in the calculation of Adjusted Gross
Margin and what revenue and costs are included in the calculation of Term
Purchase Margin, the following provisions shall apply:
 
(a)  
for any cargo delivered in any month prior to the month in which the Termination
Date occurs, all revenues and costs for such cargo shall be included in the
calculation of Adjusted Gross Margin;

 
(b)  
for any cargo delivered in any month after the month in which the Termination
Date occurs, the Term Purchase Margin shall apply and all revenues and costs for
such cargo shall be excluded from the calculation of Adjusted Gross Margin; and

 
(c)  
for any cargo delivered in the month in which the Termination Date occurs, all
revenues and costs for such cargo shall be prorated based on (i) the number of
days in such month prior to the Termination Date, which prorations shall be
included in the calculation of Adjusted Gross Margin, and (ii) the number of
days in such month on or after the Termination Date, for which such days the
Term Purchase Margin shall apply and the prorated revenues and costs for such
cargo shall be excluded from the calculation of Adjusted Gross Margin.

 
LNGCo shall pay to CMI the Term Purchase Margin not later than twenty five (25)
days following the end of each delivery month of each such Term Purchase
Agreement starting with the month in which the Termination Date occurs.
 
9.6 Termination Settlement Statement.  As soon as reasonably practicable
following either delivery of the Termination (Default) Notice or the Early
Termination Date, the non-defaulting Party or the non-terminating Party, as the
case may be, will calculate and deliver the Termination Settlement Statement to
the other Party, reflecting the unpaid amounts owing to the Party delivering
such statement and the unpaid amounts owing to the other Party.  The Party owing
the greater aggregate amount shall pay the difference between the amounts owed
to the other Party by wire transfer in immediately available funds within two
(2) Business Days of delivery of the Termination Settlement Statement.  In no
event shall calculation and payment of
 
 
 
24

--------------------------------------------------------------------------------

 
 
the Termination Settlement Statement delay the Default Termination Date or the
Early Termination Date, as the case may be.
 
9.7 Transition Period.
 
(a)  
LNGCo shall be required to regasify and sell any inventory remaining in the
storage at the Sabine Pass Terminal (other than such inventory that was
delivered pursuant to a Term Purchase Agreement) not later than the final
calendar day of the final calendar month of the Term, provided, however, that
(a) if the Term ends prior to the second anniversary of the Effective Date, then
LNGCo shall be required to so regasify and sell such inventory prior to the last
date of the month following the month containing the Termination Date, and (b)
CMI shall have the right to purchase such inventory in situ, as LNG inventory
and without regasification, from LNGCo pursuant to the Inventory Purchase Option
at the Tailgate Price.  In connection with any such sale, LNGCo shall have the
right to unwind or enter into offsetting hedge transactions for any hedge
agreements entered into in connection with such inventory and the gains or
losses of such unwinding or offsetting shall be included in the calculation of
Adjusted Gross Margin.  If not already included in the daily transaction report
that LNGCo is obligated to deliver to CMI as provided in Section 4.1(e), LNGCo
shall promptly notify CMI of such actions and provide all information reasonably
required by CMI to determine the impact of such action upon Adjusted Gross
Margin and to counterbalance CMI's own books accordingly.  Upon CMI’s election
to exercise the Inventory Purchase Option, CMI and LNGCo shall enter into a
NAESB Standard 6.3.1, Revision September 5, 2006, Base Contract for Sale and
Purchase of Natural Gas and execute a confirmation thereto.  CMI shall prepay
LNGCo for such LNG inventory five (5) Business Days prior to the effective date
of the title transfer for such LNG inventory based on LNGCo’s reasonable
estimate of the Tailgate Price.

 
(b)  
With respect to cargos delivered to the Sabine Pass Terminal after the
Termination Date pursuant to LNG Purchase Agreements other than Term Purchase
Agreements, if necessary, CMI shall be required to sell regasified LNG in its
inventory to LNGCo, and LNGCo shall be required to sell LNG from cargoes it
receives at the Sabine Pass Terminal to CMI, in each case in such quantities and
at such times to allow the Initial Sales Plan for such cargo to be completed on
terms and conditions reasonably acceptable to the Parties.  CMI shall continue
to act as LNGCo's scheduling agent with respect to such cargos.

 
ARTICLE X
AUDIT RIGHTS
 
Subject to Section 14.8, each Party or any of their respective Representatives,
has the right, in its sole discretion and at its sole expense and upon at least
five (5) Business Days advance notice and during normal working hours, to
examine the books and records of the other Party (or their Affiliate in the case
of hedging arrangements) to the extent necessary to verify compliance with the
provisions of this Agreement, the Tri-Party Agreement, the Surrender
 
 
 
25

--------------------------------------------------------------------------------

 
 
Agreement, the Capacity Rights Agreement, or any related documents and
agreements and the transactions contemplated hereby and thereby.  If any audit
conducted under this ARTICLE X reveals any inaccuracy in any of the Services
Fees or other payments hereunder or thereunder, the necessary adjustments in
such settlement and the payments thereof will be promptly made and this
provision shall survive any termination of this of this Agreement or such longer
period as may be required by Applicable Law.  Information obtained by any
Party’s Representatives in examining any other Party’s applicable books and
records shall not be disclosed except as provided in Section 14.8.
 
ARTICLE XI
FORCE MAJEURE
 
In the event of a Related Agreement Force Majeure, the Party claiming a Related
Agreement Force Majeure shall be excused from performing its obligations under
the applicable Related Agreement to the extent set forth in such Related
Agreement, and such Party shall also be excused from performance of its
obligations under this Agreement to the extent such Related Agreement Force
Majeure prevents such Party from performing its obligations under this Agreement
and for the period of such Related Agreement Force Majeure.  The Party claiming
the Related Agreement Force Majeure shall give the other Party notice of such
Related Agreement Force Majeure as soon as practicable.  In the event of a
Service Agreement Force Majeure with respect to a Party, if such Party gives
notice and details of the Service Agreement Force Majeure to the other Party or
Parties to whom performance is owed as soon as practicable, then the Party
claiming the Service Agreement Force Majeure shall be excused from the
performance of its obligations under this Agreement to the extent and for the
period affected by the Service Agreement Force Majeure.  The Party claiming the
Service Agreement Force Majeure shall remedy the Service Agreement Force Majeure
in a commercially reasonable manner as promptly as possible.  LNGCo agrees that
the Fixed Fee shall not be adjusted in the event either CMI or LNGCo is excused
from performance of its obligations as a result of Related Agreement Force
Majeure or Service Agreement Force Majeure.
 


 
ARTICLE XII
INTENTIONALLY DELETED
 
ARTICLE XIII
AFFILIATES
 
At its election, CMI may cause one or more of its Affiliates reasonably
acceptable to LNGCo to provide all or any part of the Services (including
transportation services); however, CMI shall remain responsible for the
provision of such Service in accordance with this Agreement.  In addition, CMI
shall have the authority and responsibility to elect the means, manner and
method of performing any Service; provided that such means, manner and method
meet the requirements specified in this Agreement.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
ARTICLE XIV
GENERAL PROVISIONS
 
14.1 Entire Agreement; Amendment; Counterparts.  This Agreement, the Exhibits
hereto and all documents contemplated hereunder constitute the entire agreement
between the Parties with respect to the matters set forth herein and therein and
supersede any and all negotiations, agreements, and expressions of intent,
written or oral, prior hereto.  This Agreement may be amended only by written
agreement executed by the Parties after the Effective Date.  This Agreement and
any modification hereof may be executed and delivered in counterparts, including
by a facsimile transmission thereof, each of which shall be deemed an original,
but all of which together shall constitute a single Agreement.
 
14.2 Binding Effect.  This Agreement shall be binding on and inure to the
benefit of the Parties and their respective successors and permitted assigns.
 
14.3 Assignment.  Except as expressly provided in Section 5.2, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by CMI
without the prior consent of LNGCo, or by LNGCo without the prior consent of
CMI; provided that in the event of an assignment by a Party of this Agreement
and all of its rights and obligations hereunder to an Affiliate of such Party,
such consent shall not be unreasonably withheld.
 
14.4 Severability.  If any term or provision hereof, or the application thereof
to any Person or circumstance, shall to any extent be contrary to any Applicable
Law or otherwise invalid or unenforceable, the remainder of this Agreement or
the application of such term or provision to Persons or circumstances other than
those as to which it is contrary, invalid or unenforceable shall not be affected
thereby and, to the extent consistent with the overall intent hereof as
evidenced by this Agreement taken as a whole, shall be enforced to the fullest
extent permitted by Applicable Law.
 
14.5 No Waiver.  No waiver by either Party of any one or more defaults by the
other Party in the performance of any of the provisions of this Agreement shall
operate or be construed as a waiver of any other default or defaults whether of
a like kind or different nature.
 
14.6 Continued Performance.  Except in the case of an Event of Default pursuant
to which one of the Parties has elected to terminate this Agreement, each of the
Parties agrees that it shall continue to perform under this Agreement during the
pendency of any dispute hereunder.  This Section 14.6 shall not prevent or
restrict the termination of, or limit the right of any Party to terminate or the
effect of termination of, this Agreement in accordance with the terms hereof.
 
14.7 Publicity.  Each Party, and its Affiliates and their Representatives, shall
not issue any press release regarding the transactions contemplated hereby
without the prior approval of, the other Party, in each case such approval not
to be unreasonably withheld.  Notwithstanding the foregoing, nothing herein
shall be deemed to prohibit any Party from making any disclosure which its
counsel deems reasonably necessary in order to fulfill such Party’s or any
Affiliate’s obligation under Applicable Law.
 
14.8 Confidentiality.  CMI and LNGCo agree that all information made available
by a Party (“Disclosing Party”) to the other Party (“Non-Disclosing Party”)
pursuant this Agreement
 
 
 
27

--------------------------------------------------------------------------------

 
 
shall be confidential and shall not be disclosed to any third party, except for
such information:  (i) as may be or become generally available to the public,
(ii) as may be required or appropriate to be revealed in response to any
summons, subpoena, request from a Governmental Authority, or otherwise in
connection with any Action or to comply with any Applicable Law, order,
regulation, ruling, regulatory request, accounting disclosure rule or standard,
(iii) as may be obtained from a non-confidential source that disclosed such
information in a manner that did not violate its obligations to the Disclosing
Party, if any, in making such disclosure, (iv) as may be furnished to the
Non-Disclosing Party’s employees, auditors, attorneys, advisors or lenders, or
the employees, auditors, attorneys, advisors or lenders of the Non-Disclosing
Party’s Affiliates or agents which are required or instructed to keep the
information that is so disclosed in confidence; or (v) as may be disclosed to
Counterparties, the Sabine Pass Terminal as required in connection with
providing the Services.  Neither Party nor its Affiliates shall use any
information obtained from the other Party pursuant to this Agreement in any way
detrimental to the disclosing Party or its Affiliates.  The Parties shall be
entitled to all remedies available at law or in equity to enforce, or seek
relief in connection with, this confidentiality obligation.  The Parties agree,
because in certain circumstances, money damages would be an inadequate remedy,
that a Party shall be entitled to seek specific performance and injunctive
relief as remedies for any breach of this Section 14.8.  This Section 14.8 shall
survive for one (1) year following any termination of this Agreement.
 
14.9 Notices and Other Communications.  All notices and other communications
between the Parties shall be in writing and shall be deemed to have been duly
given when (i) delivered in person, (ii) five (5) days after posting in the
United States mail having been sent registered or certified mail return receipt
requested or (iii) delivered by telecopy and promptly confirmed by delivery in
person or post as aforesaid in each case, with postage prepaid, addressed as
follows:
 
If to CMI:
Cheniere Marketing, LLC
700 Milam Street, Suite 800
Houston, TX  77002
Phone:  713.375.5000
Fax:  713.375.6160
Attention:  Contract Administration
   
If to LNGCo:
JPMorgan LNG Co.
700 Louisiana Street, Suite 1000
Houston, TX  77002
Phone:  713.236.3000
Fax:  713.236.5000
Attention:  LEGAL (Contract Administrator)



or to such other address or addresses as the Parties may from time to time
designate in writing.
 
14.10 Governing Law.  The Parties agree that this Agreement (including any claim
or controversy arising out of or relating to this Agreement) shall be governed
by, construed and
 
 
 
28

--------------------------------------------------------------------------------

 
 
enforced in accordance with the laws of the State of New York without regard to
principles of conflict of laws (whether of the State of New York or any other
jurisdiction).
 
14.11 JURY TRIAL WAIVER.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
14.12 Third Parties.  This Agreement confers no rights, benefits, duties,
obligations or liabilities whatsoever upon any Person other than LNGCo and CMI
and does not create, and shall not be interpreted as creating, any standard of
care, duty or liability to or for the benefit of any Person other than the
contractual duties provided expressly in this Agreement of each Party to the
other Party hereto.
 
14.13 Corrupt Practices.  Each Party hereby acknowledges that certain laws of
the various jurisdictions where this Agreement is to be performed (including
without limitation, the United States Foreign Corrupt Practices Act and the
European Union anti-bribery and corruption laws), prohibit any Person from
offering to make or making any payment of money or anything of value, directly
or indirectly, to any governmental official, political party, candidate for
political office or official of a public international organization for the
purpose of obtaining or retaining business or providing an improper
advantage.  Each Party hereby represents, warrants and covenants to the other
Party that, in the performance of its obligations hereunder, it has not made or
offered to make, and will not make or offer to make, any such prohibited
payment.  In the event of a breach of any such laws, the non-breaching Party
may, in its sole discretion, immediately terminate this Agreement without
further obligation or liability (except for obligations that are expressly
stated to survive such termination) and the Party in breach shall fully
indemnify (on an after tax basis), protect and hold harmless the other Party and
its Affiliates, officers, directors, agents and employees from and against any
and all claims, losses and liabilities attributable to any such breach.  The
provisions of this Section 14.13 shall survive any termination of this
Agreement.
 
14.14 Compliance with Law.  In performance of their respective obligations under
this Agreement, each Party agrees that its actions and conduct shall be subject
to all applicable laws, statutes, rules, regulations, judgments, decrees,
injunctions, writs and orders, and all interpretations thereof, of all
Governmental Authorities having jurisdiction over such Party or this Agreement.
 
14.15 Time of Essence. With regards to all obligations set forth herein, time is
of the essence.
 
14.16 Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement and
signature pages hereto may be delivered by telecopy or other electronic or
digital transmission method.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
14.17 Headings.  The headings used for the Articles and Sections herein are for
convenience only and shall not affect the meaning or interpretation of the
provisions of this Agreement.
 
14.18 Guarantee.  Prior to the Effective Date, LNGCo shall provide a guarantee
from JPMorgan Chase & Co. for its obligations hereunder in substantially the
form attached hereto as Exhibit I.
 
[Signature Page Follows]
 

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and agreed to be
bound hereby.
 


 
                       CHENIERE MARKETING, LLC
 

 
By:
/s/ H. Davis Thames
   
Name:  H. Davis Thames
   
Its:    President





                       JPMORGAN LNG CO.
 

 
By:
/s/ Paul J. Posoli
   
Name:   Paul J. Posoli
   
Its:    President



 


 

 
Signature Page to LNG Services Agreement
 
 

--------------------------------------------------------------------------------

 